Citation Nr: 0511315	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-21 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance and 
necessary adaptive equipment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.Cooper, Counsel






INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran failed to appear for a personal hearing at the RO 
scheduled for June 2003.  He subsequently requested a Travel 
Board hearing; however, he later withdrew that request in a 
letter dated in November 2003.  He was also scheduled for a 
Board hearing n Washington, D.C. in December 2004, but he 
withdrew his request for such a hearing in a November 2004 
letter.  


FINDING OF FACT

The veteran's only service-connected disability is a right 
forearm burn, which is productive of no significant 
functional impairment.  


CONCLUSION OF LAW

The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance and necessary 
adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 
3902 (West 2002); 38 C.F.R. §§ 3.350(a)(2)(i), 3.808 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the his possession that pertains to the claim.  

In the statement of the case, the veteran was informed of the 
criteria for establishing entitlement to the benefit sought, 
to include the requirement that the qualifying disability or 
disabilities be service connected.  He was informed that he 
should submit medical evidence showing that he has service-
connected disability meeting the applicable criteria.  He was 
also informed of the provisions of the VCAA and the 
implementing regulations, to include the specific assistance 
that VA will provide to obtain evidence on his behalf.  

The Board notes that the veteran did not identify any 
pertinent evidence that could be obtained to substantiate his 
claim and the RO did not obtain any evidence on his behalf.  
In addition, it did not afford him a VA examination in 
response to his claim.  

Never the less, the Board believes that no further RO action 
is required to comply with the VCAA and the implementing 
regulations.  In this regard, the Board notes that the 
veteran is permanently and totally disabled due to the 
postoperative residuals of a hemangioblastoma and that his 
claim for financial assistance in acquiring an automobile or 
other conveyance and necessary adaptive equipment appears to 
be based on this disability and other non service-connected 
disabilities.  On no occasion has he alleged that he has loss 
of use of the right hand due to the service-connected burn 
scar of the right forearm.  In addition, the burn scar is a 
static condition that is not even mentioned in the current 
medical evidence.  It clearly is not productive of the loss 
of use of the right hand required to establish the veteran's 
entitlement to the benefit sought.  Therefore, there is no 
reasonable possibility than any further development will 
result in the receipt of evidence that would substantiate the 
veteran's claim.  

In sum, the Board is satisfied that any errors on the RO's 
part were harmless and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the veteran's claim.

II.  Analysis

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran has service-connected (1) loss or 
permanent loss of use of one or both feet; (2) loss or 
permanent loss of use of one or both hands; or (3) the 
permanent impairment of vision of both eyes with the 
following status: Central visual acuity of 20/200 or less in 
the better eye, with corrective glasses, or central visual 
acuity or more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of visual field subtends an angular 
distance no greater than 20 in the better eye.  For adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips is required.  38 U.S.C.A. §§ 3901, 3902 
(West 2002); 38 C.F.R. § 3.808 (2004).  

Service medical records show that while the veteran was 
serving on active duty for training in September 1988, he 
sustained first and second degree burns of his right forearm.  
Less than a week after their incurrence, the burns were 
described as healed.   

By rating decision of June 1990, the veteran was granted 
service connection for the burns of the right forearm and the 
disability was rated as noncompensably disabling.  The 
veteran has not been granted service connection for any other 
disability.  

In December 1993, the veteran presented to a VA medical 
facility with complaints of persistent headaches and ataxia.  
He was found to have a right cerebellar hemangioblastoma, 
which was resected in January 1994.  He has been determined 
to be permanently and totally disabled for VA pension 
purposes due to the postoperative residuals of the 
hemangioblastoma.  Other non service-connected problems noted 
in the medical evidence are radicular pain of the lower 
extremities, optic atrophy, knee pain and headaches.  

As noted above, it appears that the veteran's claim is 
premised upon non service-connected disabilities.  In any 
event, none of the post-service medical evidence identifies 
any functional impairment due to the burns of the veteran's 
right forearm.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance and 
necessary adaptive equipment is denied.  


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


